DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 2/14/2022 have been entered. New claims 36-39 have been added. Claims 16, 22, 25, 28 and 31 have been amended. Claims 32-35 have been cancelled. 
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 line 2 recites “outer support portions”. It appears that these “outer support portions” are referencing the plurality of support portions mentioned in claim 19. It is requested that the applicant amend claim 22 to make it more apparent if the “outer support portions” are the plurality of support portions mentioned in claim 19 or if they are different outer support portions. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19, 21-27, 29-31, 36-37 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmott et al. (US Patent Pub. 20090118676 hereinafter "Emmott") .
Regarding Claim 16, Emmott teaches (Fig 22) a needle shroud assembly comprising a needle shroud (305) and a support component (307), the needle shroud comprising: 
a shroud body (305b,333,309a,362) having an inner surface forming a cavity (area within 362) and 
a shroud beam (309) arranged on the shroud body and biased radially outwards ([0098]; also see Figs 25e-25g where 309 is radially flexing outwards), wherein the support component (307) is arranged on the inner surface of the shroud body and configured to form an inner radial support surface for the shroud body and/or for the shroud beam (see Figs 25e-25g), 
wherein the support component is locked to the needle shroud (See [0100] teaching that shroud body 333 may lock to components 359 of support component 307).  
	Regarding Claim 19, Emmott teaches (Fig 22) the needle shroud assembly according to claim 16, wherein the support component (307) is bent along a plurality of longitudinal bent edges to form a plurality of support portions (interpreting guides 358 and cams 357 as "bent edges").
	Regarding Claim 21, Emmott teaches (Fig 22) the needle shroud assembly according to claim 19, wherein, in a bent state, the support component has a pipe-form or cylinder-form with a polygonal cross section (interpreting area 307b as a ‘pipe-form or cylinder form’; interpreting that a horizontal cross section of 307 in the middle, where guides 358 are, as being a polygonal cross section).
Regarding Claim 22, Emmott teaches (Fig 21) the needle shroud assembly according to claim 19, wherein the support component (307) is bent in such a manner that outer support portions (339, 358, 318) are partly overlapped with each other (339 is overlapped with 358 and 318; 358 is overlapped with 318).
Regarding Claim 23, Emmott teaches the needle shroud assembly according to claim 16, wherein the support component (307) comprises an orientation element (364) indicating an assembling orientation (see [0097] and [0101]; it is interpreted that the device is properly assembled when device is ready to use and the element 364 is visible).  
Regarding Claim 24, Emmott teaches the needle shroud assembly according to claim 16, wherein the support component comprises a locking element (359) configured to lock a position of the support component (307) relative to the needle shroud (305; see [0100]).
Regarding Claim 25, Emmott teaches (Figs 17-18, 20-25J) a drug delivery device, comprising: 
a housing (235) having an inner surface (270c) forming a cavity to receive a drug container (see Fig 18, 270c forms a cavity that could receive a drug container); and 
a needle shroud assembly (301, 307) comprising a needle shroud (305) and a support component (307), the needle shroud comprising: 
a shroud body (305b,333,309a,362) having an inner surface forming a cavity (area within 362); and 
a shroud beam (309) arranged on the shroud body and biased radially outwards ([0098]; also see Figs 25e-25g where 309 is radially flexing outwards), wherein: 
the support component (307) is arranged on the inner surface of the shroud body and configured to form an inner radial support surface for the shroud body and/or for the shroud beam (see Figs 25e-25g), 
the support component is locked to the needle shroud (See [0100] teaching that shroud body 333 may lock to components 359 of support component 307), and 
the needle shroud is telescopically retained in the housing (see Figs 25A-25D, shroud 305 extends and retracts within housing 235, this is interpreted as 305 being telescopically retained).
Regarding Claim 26, Emmott teaches (Fig 17) the drug delivery device according to claim 25, further comprising a cap (240) removably coupled to the housing (235; it is interpreted that 240 is capping the rim 272 of housing 235).
Regarding Claim 27, Emmott teaches (Fig 18) the drug delivery device according to claim 25, further comprising a shroud lock mechanism (153) configured to lock a position of the needle shroud (305) relative to the housing (235) of the drug delivery device (see [0088]; it is interpreted that the interaction between 153s and 305 would be the same as the described interaction of 153 and 105).
Regarding Claim 29, Emmott teaches the drug delivery device according to claim 25, wherein the needle shroud is coupled to a shroud spring for biasing the needle shroud in a distal direction against the housing (see [0100] that shroud 305 is preferably spring biased against 307, it is interpreted that this spring would bias shroud 305 against the housing as well).
Regarding claim 30, Emmott teaches the drug delivery device according to claim 25, wherein the drug container comprises a drug (As described above, housing 270 has a cavity formed by the inner surface 270c, it is interpreted that this cavity would be able to fit any number of various “drug containers” therein, regardless of whether the drug container comprises a drug or not). 
Regarding Claim 31, Emmott teaches the drug delivery device according to claim 25, wherein the support component (307) is bent along a plurality of longitudinal bent edges to form a plurality of support portions (interpreting guides 358 and cams 357 as "bent edges").
Regarding 36, Emmott teaches the drug delivery device according to claim 25, wherein the drug delivery device further comprises a cap (240) removably coupled to the housing (235; it is interpreted that 240 is capping the rim 272 of housing 235), the support component remaining locked to the needle shroud when the cap is removed (See [0100] teaching that shroud body 333 may lock to components 359 of support component 307).
Regarding Claim 37, Emmott teaches the drug delivery device according to claim 25, wherein the support component is permanently locked to the needle shroud (See [0100] teaching that shroud body 333 may lock to components 359 of support component 307; since this locking mechanism is in place to prevent reuse, it is interpreted that the support component is permanently locked to the needle shroud).
Regarding Claim 39, Emmott teaches (Figs 17-18, 21-25g) a drug delivery device, comprising: a housing (235) having an inner surface (270c) forming a cavity to receive a drug container (see Fig 18, 270c forms a cavity that could receive a drug container); and a needle shroud assembly (305, 307) comprising a needle shroud (305) and a support component (307), the needle shroud comprising: a shroud body (305b,333,309a,362) having an inner surface forming a cavity (area within 362); and a shroud beam (309) arranged on the shroud body and biased radially outwards ([0098]; also see Figs 25e-25g where 309 is radially flexing outwards), wherein the support component (307) is arranged on the inner surface of the shroud body and configured to form an inner radial support surface for the shroud body and/or for the shroud beam (see Figs 25e-25g), the support component (307) is locked to the needle shroud (305; see [0100]), such that the support component is configured to move with the needle shroud when the needle shroud moves (See [0100] teaching that shroud body 333 may lock to components 359 of support component 307), the needle shroud is telescopically retained in the housing (see Figs 25A-25D, shroud 305 extends and retracts within housing 235, this is interpreted as 305 being telescopically retained), wherein the drug delivery device further comprises a cap (240) removably coupled to the housing (235; it is interpreted that 240 is capping the rim 272 of housing 235), the support component remaining in the drug delivery device when the cap is removed (Figs 25a-25d, it is interpreted that support component 307 is within housing 235, and that the cap 240 is removed in these figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmott (US Patent Pub. 20090118676) in view of Haindl et al. (US Patent Pub. 20180200454 hereinafter "Haindl").
Regarding Claim 17, Emmott teaches all elements of claim 16 described above. Emmott does not teach the needle shroud assembly according to claim 16, wherein the support component is formed as a sheet metal component.
Haindl teaches (fig 5) a needle protection element (7) formed of a sheet metal (see [0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the support component of Emmott be a sheet metal as taught by Haindl. One of ordinary skill in the art would have been motivated to do so in order to control the elasticity and wall thickness of the component by forming from the component from a sheet metal (Haindl [0075]), furthermore because it has been held that selection of a known material based on its suitability for its intended use is considered a matter of routine skill (see MPEP 2144.07).
Regarding claim 18, Emmott teaches all elements of claim 16 described above. Emmott does not teach the needle shroud assembly according to claim 16, wherein the support component is a single piece of sheet metal.  
Haindl teaches (fig 5) a needle protection element (7) formed of a single piece of sheet metal (see [0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the support component of Emmott be a sheet metal as taught by Haindl. One of ordinary skill in the art would have been motivated to do so in order to control the elasticity and wall thickness of the component by forming from the component from a sheet metal (Haindl [0075]), furthermore because it has been held that selection of a known material based on its suitability for its intended use is considered a matter of routine skill (see MPEP 2144.07). Additionally, one of ordinary skill in the art would recognize forming parts in a single piece as a way to ease manufacturing. 
Allowable Subject Matter
Claims 20, 28 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 20, Emmott does not teach or make obvious the needle shroud assembly wherein each of two or more support portions of the plurality of support portions comprises a respective tongue axially projecting from the support portion and biased radially outwards in combination with the elements of claims 19 and 16. 
As to Claim 28, Emmott does not teach or make obvious the drug delivery device wherein: the shroud lock mechanism comprises: the shroud beam, a stop arranged within the housing, a recess arranged proximal of the stop, and a cap, at least a portion of the shroud beam is configured to be disposed within the recess when the cap is coupled to the housing and, the shroud beam is configured to abut the stop after the needle shroud is locked relative to the housing of the drug delivery device in combination with the elements of claims 27 and 25.
As to Claim 38, Emmott does not teach or make obvious the drug delivery device wherein the support component is arranged closer to a distal end of the needle shroud than to a proximal end of the needle shroud, wherein the distal end of the needle shroud is arranged to protrude from the housing in combination with the elements of claim 25. Emmott’s support component (307) is arranged more proximal to the needle shroud (305), and no components of needle shroud (305) protrude from housing (235).
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 25  filed on 2/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 USC 112(b) rejections 11/12/2021 have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783